DETAILED ACTION
	1.	This action is in response to the application filed on 8/26/19.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Species I (directed to claims 1-6) in the reply filed on 6/14/21 is acknowledged.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCafferty et al. (US 5079455).
Regarding claim 1: Alhoussami disclose a surge protection apparatus (i.e. figures 1-4) comprising: 
a signal determination unit (i.e. 16, 18, 22, 24) configured to generate a control signal (i.e. drive signal to 14) by detecting a surge on a power line (i.e. + line); and 
(i.e. 14, 12) connected between the power line (i.e. +) and a ground terminal (i.e. -) and configured to comprise a power transistor (i.e. 14) that is turned on in response to the control signal (i.e. drive signal to 14).  	Regarding claim 2: (i.e. figures 1-4) wherein the power transistor is implemented as any one of an Insulated Gate Bipolar Transistor (IGBT), a Bipolar Junction Transistor (BJT), a Metal Oxide Semiconductor Field Effect Transistor (MOSFET), a thyristor, and a Silicon carbide (SiC) transistor. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCafferty et al. (US 5079455) in view of Chu et al. (US 8681467).
Regarding claim 5: McCafferty et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a filter comprising: an inductor connected to the power line; and a capacitor connected between the inductor and the ground terminal.  	Chu et al. disclose an apparatus having (i.e. figure 4: 20) a filter comprising: an inductor connected to the power line; and a capacitor connected between the inductor 
 	8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCafferty et al. (US 5079455) in view of Januszewski et al. (US 8223468).
Regarding claim 6: McCafferty et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose an overvoltage protection element comprising: an input inductor connected to the power line; and a Metal Oxide Varistor (MOV) connected between the input inductor and the ground terminal.
Januszewski et al. disclose a circuit comprising (i.e. figure 1) an overvoltage protection element comprising: an input inductor connected to the power line; and a Metal Oxide Varistor (MOV) connected between the input inductor and the ground terminal.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of McCafferty et al.’s invention with the circuit as disclose by Januszewski et al. in order to prevent industrial, commercial and residential loads from damage or disruption caused by voltage and current surges due to, for example, lightning strikes or other power disturbances
Allowable Subject Matter
9.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Tran/           Primary Examiner, Art Unit 2838